19 F.3d 13
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Irvin L. WARD, Sr., Plaintiff Appellant,v.CHESAPEAKE AND POTOMAC TELEPHONE COMPANY, Defendant Appellee,andVirginia Employment Commission, Defendant.
No. 93-2091.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 7, 1994.

Appeal from the United States District for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-92-409-R).
Irvin L. Ward, Sr., appellant pro se.
Donald Bell Haller, Bell Atlantic, Washington, D.C.;   William Paul Wallace, Jr., Johnson, Ayers & Matthews, Roanoke, VA, for appellee.
W.D.Va.
AFFIRMED.
Before RUSSELL, MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Ward v. Chesapeake & Potomac, No. CA-92-409-R (W.D. Va.  July 23, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellant's motion to amend the docketing statement is granted